GINSBURG, Circuit Judge,
concurring in denial of rehearing:
I concur in the denial of rehearing. Finding no merit in the petition beyond the therapeutic value it may have for its authors, I do not join Judge MacKinnon’s point-by-point response. Instead, I append only brief clarification on two matters.
(1) As to “exhaustion of [state] administrative remedies,” I adhere to the position stated for Judge Wilkey and myself in 747 F.2d at 744-48.
(2) On the ICC’s standards for determining revenue adequacy, it suffices to observe that Utah Power & Light Co. (UPL) is a member of the Edison Electric Institute, a trade association that appeared in court, as a petitioner, in Bessemer & Lake Erie Railroad v. ICC, 691 F.2d 1104 (3d Cir.1982), cert. denied, 462 U.S. 1110, 103 S.Ct. 2463, 77 L.Ed.2d 1340 (1983). Therefore, UPL may not relitigate the validity of the standards announced in Ex Parte No. 393, Standards for Railroad Revenue Adequacy, 364 I.C.C. 803 (1981), and judicially reviewed in Bessemer. We explained and applied the relevant rule of issue preclusion in Western Coal Traffic League v. ICC, 735 F.2d 1408 (D.C.Cir.1984). See Aluminum Co. of America v. ICC, 761 F.2d 746 at 751 (D.C.Cir. May 10, 1985).